DETAILED ACTION
Introduction
Claims 1-13 have been examined in this application. Claims 1, 3, 7, and 9-13 are amended. Claims 2, 4-6, and 8 are original. Claim 14 is canceled. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-062441 filed in Japan on 03/28/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2019, 3/12/2021, and 5/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In specification ¶0031 and 0032, the use of the word “frag” in the term “frag information” is not understood. The term does not appear to be a known term of the art, and correction is required to better explain the meaning of the term.
Appropriate correction is required.
Claim Objections
Claims 2, 5, 6, 8-11, and 13 are objected to because of the following informalities:
In Claims 2 and 5, "that the accuracy of the collation is equal to or higher than..." should instead read "for which the accuracy of the collation is equal to or higher than..."
In Claims 2, 8, and 9, "that the accuracy of the collation is lower than..." should instead read "for which the accuracy of the collation is lower than..."
In Claims 2, 5, and 6 "road marking(s)" should instead read "one or more road markings"
In Claim 5, "so as for the moving body to approach" should instead read "so that the moving body approaches" or "such that the moving body approaches"
In Claim 8, "so as for the moving body to get away from..." should instead read “so that the moving body gets away from..." or “such that the moving body gets away from..."
In Claim 9, "weight on the result" should instead read "weight of the result"
In Claims 10 and 11, "that the accuracy..." should instead read "for which the accuracy..."
In Claim 13, "computer readable medium" should instead read "computer readable storage medium"
In Claim 13, "instructions comprising" should instead read "the instructions causing the computer to perform functions comprising:"
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a collation unit configured to collate a position..." in Claim 1,
(b) "a detection device... detecting an object by emitting a light..." in Claim 1,
(c) "a first acquisition unit configured to acquire accuracy information..." in Claim 1,
(d) "an output unit configured to output control information" in Claim 1,
(e) "a detection unit configured to detect... a direction" in Claim 6,
(f) "a second acquisition unit configured to acquire suitability information..." in Claim 6, 
(g) "a position estimation unit configured to estimate a position" in Claim 7,
because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure to the limitations interpreted under 35 U.S.C. 112(f):
Specification ¶0035 states that limitations (a), (c), (d), (e), (f), and (g) are programs run by a computer processor.
Specification ¶0026 states that the "detection device" of limitation (b) is, for example, a lidar sensor.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 12, and 13, the claims recite a function to “collate a position of a road marking” (in Claim 1) or “collating a position of a road marking” (in Claims 12 and 13). The terms “collate” or “collating” have a plurality of possible definitions, including 1) “to compare critically,” and 2) 
Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 13, the term “collate” (in Claim 1) or “collating” (in Claims 12 and 13) renders the claims indefinite. The terms have a plurality of possible definitions, including 1) “to compare critically,” and 2) “to assemble in proper order.” It is generally unclear which of these definitions applies and what the collating function corresponds to in the claim. If the definition “1)” is used, it is unclear what the scope of comparing “critically” is, as opposed to some mere comparison or determination of a difference. A review of the specification shows that the term is presented as being synonymous with “checking” (for example in ¶0025, 0031, 0032), however the specification does not elaborate as to the meaning of checking. Specification ¶0031 recites a “difference between the position of the road marking identified based on the output of the lidar 2 and the position of the road marking identified based on the map DB 10” however it is not entirely clear if this is linked to the checking operation or not. The scope of the claims is therefore indefinite. For the purposes of examination, the first limitation in Claim 1 is interpreted as “a collation unit configured to check, by comparing, a position…” and in Claims 12 and 13 “checking, by comparing, a position…”. 
Additionally, the phrase “accuracy of the collation” renders the claims indefinite. It is not clear if this is referring to some accuracy regarding the position of the road marking, or alternatively some accuracy of the collation process itself (e.g. how accurately the computer was able to perform the collation process). For the purposes of examination, the phrase is interpreted as any confidence or probability that the comparative information accurately represents the road marking.
Additionally, the phrase “each road marking” renders the claim indefinite. The collation function in the claims is recited as being for a single road marking. Is it not clear then, if the phrase “with respect to each road marking” in the acquiring limitation is stating that the functions are actually performed for plural road markings, or alternatively if there are multiple pieces of accuracy information for the same road marking (for example one with respect to the detection and one with respect to the 
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 4, the phrase “a route on which the collation is performed…” renders the claim indefinite. The route is recited as a searched route to a destination, i.e. a future, predicted, or planned route. However, “the collation” appears to draw antecedent basis from Claim 1, which is the collation process which generates the accuracy information that was used to search the route in Claim 3. It is generally unclear if the phrase in Claim 4 is referring to some prediction of future collation that occurs if the vehicle travels on the route, or is referring to the past collation that was used to generate the accuracy information, or something else entirely. The scope of the phrase and claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “a route on which collation is predicted to be performed…”
Regarding Claim 6, the phrases “the estimated position” renders the claim indefinite. There is no antecedent basis for this term in the claim, and it is completely unclear if this term is intended to refer to one of the previously cited positions of a road marking in Claim 1, or a position of the moving body, or something else entirely. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “an estimated position of the moving body.”
Regarding Claim 8, the phrase “on a basis of an accuracy of the position estimated by the position estimation unit” renders the claim indefinite. The claim function relies on an accuracy of the position of the moving body, however the claim does not recite any function for determining this accuracy. The claims is unclear for being incomplete for omitting an essential function, such omission amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the claim 
Regarding Claim 9, the phrase “lowers a weight on the result of the collation to be used to estimate the position” renders the claim indefinite. Claim 7, from which Claim 9 depends, recites estimating the position based on a result of the collation. It is unclear how a “weight” of the result can be lowered when the estimation of position is not stated to rely on any other source of information. In other words, it is not clear what lowering a weight accomplishes and what the context of a weight is. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as if Claim 7 were to read “based at least on a result of the collation” such that the position being based on other information is within the scope of the claim.
Regarding Claim 10, the phrase “expressed by complex lines” renders the claims indefinite. The term “complex” indicates some degree of complexity, however the specification only provides an example and does not appear to define some requisite degree of complexity for a line to be “complex.” It is unclear if the term could refer to any line that is not a solid line, or some specific pattern, or something else. One or ordinary skill in the art would not be reasonably appraised of the scope of the claim and it is therefore indefinite. For the purposes of examination, the phrase is interpreted as any line more complex and a single solid line.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions to collate a position of a road marking based on a result of a detection device and map information, acquire accuracy information, and output control information for controlling a moving body. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind. Particularly, the functions correspond to comparing of positions, some receiving or determining of accuracy, and outputting of control data, which are functions that can be performed mentally (or on pen and paper) by a driver for example by comparing data, making a determination of accuracy and outputting a driving decision. Thus the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the output device comprising the collation unit, first acquisition unit, and output unit, performing the functions. 
It is noted that the detection device was considered as potentially being an additional element, however the claim merely states the detection device as an original source of the data, and does not positively recite a function of obtaining the detection result or using the detection device. Additionally, the output of control information was considered to possibly be an additional element, however the phrase “for controlling a moving body” is merely intended use, and the limitation is broad enough that it could correspond to outputting of some route or navigation recommendation to be performed by a driver, which is within the scope of a mental process, and does not practically integrate the abstract idea into any particular technology such as vehicle control. 
For the three “units” in the claims, the terms invoke 112(f) and correspond to a processor and algorithms for performing the functions (see Claim Interpretation, above). These are generic computer components, recited at a high level of generality. The claim does not provide any particular improvement to computer functionality or hardware, and the claim therefore is merely an instruction to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the collation unit, first acquisition unit, and output unit. For the same reasons as presented above with respect to the integration into a practical application, these are generic computer components, recited at a high level of generality, such that the claim merely “applies” the abstract idea using computer components as a tool. Thus the additional elements do not amount to significantly more, and the claim is not patent eligible.
Regarding Independent Claims 12 and 13, the claims recite the same functions and are therefore rejected under the same rationale. It is noted that Claim 13 additionally recites a non-transitory computer-readable storage medium with instructions corresponding to the function, which represents an additional element. However, for the same reasons as presented above, this is a generic computer component acting as a tool to perform the abstract idea, and does not integrate the abstract idea into a practical application or amount to significantly more.
Regarding Dependent Claims 2-11, the claims do not add further limitations which integrate the abstract idea into a practical application or amount to significantly more.
Claims 2, 3, and 5 recite further functions of the output unit to evaluate accuracy information and output particular information, which is further detail of the mental process.
Claim 4 states that the output unit outputs information “for displaying” which is intended use of the information, and is therefore merely further detail of the mental process of outputting using pen and paper or decision making.
Claim 6 further recites functions to compare errors, acquire suitability information, and identify a particular road marking. These are further functions of a mental process, as a human mind can 
Claim 7 further recites a function of estimating position, which is an additional mental process, as a human mind can estimate a position. The function is performed by a position estimation unit, which is an additional element in the claim, however for the same reasons as presented above with respect to Claim 1, this element does not integrate the abstract idea into a practical application or amount to significantly more as it also correspond to a generic computer component (see Claim Interpretation).
Claim 8 recites further functions of the output unit to make a determination about control, which is a further mental process. 
Claim 9 recites further functions of the position estimation unit to lower a weight, which is a further mental process that can be performed in the human mind or by calculating on pen and paper.
Claims 10 and 11 provides additional detail of the road marking, which is a further detail of the mental process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0053755A1 (Takagi) in view of Publication US2016/0327947A1 (Ishikawa et al.) 

Regarding Claim 1, Takagi discloses an output device comprising:
a collation unit (see Figure 1, [0029-0030] traveling environment recognition system including a CPU) configured to collate (see Claim 1, blending the occupancy data of obstacles) a position of a road marking based on a detection result by a detection device (see Claim 1, using radar to detect occupancy in a grid map (position) of a forward object which [0058] may be a traffic lane line (road marking)) with the position of the road marking according to map information (see Claim 1, traffic lane line occupancy probability calculating means for calculating position of a lane line (road marking) from map data), the detection device detecting an object by emitting a light and receiving the light reflected at the object (see Claim 10, [0031, 0058] the radar being “laser radar,” an equivalent to the corresponding structure of the term invoking 112(f));
a first acquisition unit configured to acquire accuracy information indicating an accuracy of the collation with respect to each road marking (see Claim 1, determining the blended occupancy probability for each obstacles (which may be a road marking), i.e. an accuracy of the combined information).


Takagi further discloses an output unit configured to output control information for controlling a moving body (see [0040, 0091] detection is used for adaptive cruise control or collision avoidance), and the comparison of the accuracy and a predetermined value (see Claim 12, it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite:
information for controlling a moving body so that the accuracy of the collation is equal to or larger than a predetermined value.

However Ishikawa et al. teaches an output unit (see Figure 1, CPU 41) 
configured to output control information for controlling a moving body (see Figures 2 and 5, when image recognition confidence of a boundary line (an accuracy) is less than a certain value (Yes in S111) the lane change flag is set to “on” and [0081] a lane change instruction occurs in S121) so that the accuracy of detection is equal to or larger than a predetermined value (see [0115] the lane change occurs to enhance the image recognition confidence and (Figure 5, 6) the process returns and occurs and lane changes will occur as long as the image recognition confidence degree is below the certain level. In other words, the information controls the vehicle (moving body) until accuracy larger than the certain value is met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the accuracy of the collation in Takagi and modify the output of control information to Ishikawa et al., with the motivation of enhancing driver convenience by suppressing cancellation of automated drive functions (see Ishikawa et al. [0006-0008]).

Regarding Claim 2, Takagi discloses, wherein the output unit identifies, from road marking(s) provided at a route of the moving body, a low accuracy road marking that the accuracy of the collation is lower than the predetermined value (see Claim 12, it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite the output device according to claim 1, 
wherein the output unit outputs the control information for controlling the moving body so that the moving body gets away from the low accuracy road marking.

However Ishikawa et al. teaches the output unit as above, 
wherein the output unit outputs the control information for controlling the moving body so that the moving body gets away from the low accuracy road marking (see Figure 5, 6, [0115], the lane change occurs to enhance the image recognition confidence responsive to image recognition confidence of a boundary line (accuracy) being less than a certain value (Yes in S111), i.e. the control information controls the moving body (vehicle) to get away from a the low accuracy line and closer to a high accuracy line).
The motivation to combine Takagi and Ishikawa et al. was provided in the rejection of Claim 1.

Regarding Claim 5, Takagi discloses wherein the output unit identifies, from road marking(s) provided on a route of the moving body, a high accuracy road marking that the accuracy of the collation (see Claim 12, an obstacle (road marking) for which the blended occupancy probability is larger than a predetermined threshold).

Takagi does not explicitly recite the output device according to claim 1,
wherein the output unit outputs the control information for controlling the moving body so as for the moving body to approach the high accuracy road marking.

However Ishikawa et al. teaches the output unit as above, 
wherein the output unit outputs the control information for controlling the moving body so as for the moving body to approach the high accuracy road marking (see [0027] lanes are detected ahead of the vehicle and (Figure 5 and 6) for a high accuracy marking (No at S111) control for no lane change occurs, i.e. the moving body (vehicle) is controlled to continue in the same lane and therefore approach closer to the lane marking ahead of the vehicle).
The motivation to combine Takagi and Ishikawa et al. was provided in the rejection of Claim 1.

Regarding Claim 7, Takagi discloses the output device according to claim 1, further comprising a position estimation unit configured to estimate a position of the moving body based on a result of the collation (see Figure 2, [0044] the sequence of operations S10 through S70 is repeated. In other words, an estimate of position in S10 ([0049]] is based on the previous loop step S50 being completed (i.e. the result to obtain the blended occupancy probability (collation) being calculated)).

Regarding Claim 8, Takagi does not explicitly recite the output device according to claim 7, wherein, on a basis of an accuracy of the position estimated by the position estimation unit, the output 

However Ishikawa et al. teaches the output unit as above, 
wherein, on a basis of an accuracy of the position estimated by the position estimation unit (see Figure 2, high or low vehicle position confidence can be defined as a function of the image recognition confidence corresponding), the output unit determines whether or not it is necessary to control the moving body so as for the moving body to get away from a road marking that the accuracy of the collation is lower than the predetermined value (see Figures 5 and 6, the lane change flag being set on or off (to get further away from a low accuracy marking) based on the image recognition confidence degree, which per Figure 2 is indicative of the accuracy of position estimation).
The motivation to combine Takagi and Ishikawa et al. was provided in the rejection of Claim 1.

Regarding Claim 11, Takagi further discloses determining the accuracy of collation based on detection of the road marking (see Claim 1 blended occupancy probability based on the laser radar detection) and the comparison of the accuracy of collation against a threshold (see Claim 12, it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite the output device according to claim 1, wherein a road marking that the accuracy of the collation according to the accuracy information is lower than the predetermined value is a faded road marking.

However Ishikawa et al. teaches the output unit as above, 
recognition according to the accuracy information is lower than the predetermined value is a faded road marking (see Figure 2, low image recognition confidence may correspond to a faded boundary marking).
The motivation to combine Takagi and Ishikawa et al. was provided in the rejection of Claim 1.

Regarding Claim 12, Takagi discloses a control method executed by an output device (see Figure 2, [0044], Claim 1 functions performed by ECU 10) comprising:
collating (see Claim 1, blending the occupancy data of obstacles) a position of a road marking based on a detection result by a detection device (see Claim 1, using radar to detect occupancy in a grid map (position) of a forward object which [0058] may be a traffic lane line (road marking)) with the position of the road marking according to map information (see Claim 1, traffic lane line occupancy probability calculating means for calculating position of a lane line (road marking) from map data), the detection device detecting an object by emitting a light and receiving the light reflected at the object (see Claim 10, [0031, 0058] the radar being “laser radar”);
acquiring accuracy information indicating an accuracy of the collation with respect to each road marking (see Claim 1, determining the blended occupancy probability for each obstacles (which may be a road marking), i.e. an accuracy of the combined information)


Takagi further discloses outputting control information for controlling a moving body (see [0040, 0091] detection is used for adaptive cruise control or collision avoidance), and the comparison of the accuracy and a predetermined value (see Claim 12, it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite:
outputting control information for controlling a moving body so that the accuracy of the collation is equal to or larger than a predetermined value.

However Ishikawa et al. teaches a method of using an output unit (see Figure 1, CPU 41) including:
outputting control information for controlling a moving body (see Figures 2 and 5, when image recognition confidence of a boundary line (an accuracy) is less than a certain value (Yes in S111) the lane change flag is set to “on” and [0081] a lane change instruction occurs in S121) so that the accuracy of the collation is equal to or larger than a predetermined value (see [0115] the lane change occurs to enhance the image recognition confidence and (Figure 5, 6) the process returns and occurs and lane changes will occur as long as the image recognition confidence degree is below the certain level. In other words, the information controls the vehicle (moving body) until accuracy larger than the certain value is met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the accuracy of the collation in Takagi and modify the output of control information to additionally perform operations to increase accuracy, as is taught by Ishikawa et al., with the motivation of enhancing driver convenience by suppressing cancellation of automated drive functions (see Ishikawa et al. [0006-0008]).

Regarding Claim 13, Takagi discloses a non-transitory computer readable medium including instructions executed by a computer (see [0030]), instructions comprising:
collating (see Claim 1, blending the occupancy data of obstacles) a position of a road marking based on a detection result by a detection device (see Claim 1, using radar to detect occupancy in a grid map (position) of a forward object which [0058] may be a traffic lane line (road marking)) with the position of the road marking according to map information (see Claim 1, traffic lane line occupancy probability calculating means for calculating position of a lane line (road marking) from map data), the detection device detecting an object by emitting a light and receiving the light reflected at the object (see Claim 10, [0031, 0058] the radar being “laser radar”);
acquiring accuracy information indicating an accuracy of the collation with respect to each road marking (see Claim 1, determining the blended occupancy probability for each obstacles (which may be a road marking), i.e. an accuracy of the combined information).


Takagi further discloses outputting control information for controlling a moving body (see [0040, 0091] detection is used for adaptive cruise control or collision avoidance), and the comparison of the accuracy and a predetermined value (see Claim 12, it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite:
outputting control information for controlling a moving body so that the accuracy of the collation is equal to or larger than a predetermined value.

However Ishikawa et al. teaches an output unit (see Figure 1, CPU 41):
outputting control information for controlling a moving body (see Figures 2 and 5, when image recognition confidence of a boundary line (an accuracy) is less than a certain value (Yes in S111) the lane change flag is set to “on” and [0081] a lane change instruction occurs in S121) so that the accuracy of the collation is equal to or larger than a predetermined value (see [0115] the lane change occurs to enhance the image recognition confidence and (Figure 5, 6) the process returns and occurs and lane changes will occur as long as the image recognition confidence degree is below the certain level. In other words, the information controls the vehicle (moving body) until accuracy larger than the certain value is met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the accuracy of the collation in Takagi and modify the output of control information to additionally perform operations to increase accuracy, as is taught by Ishikawa et al., with the motivation of enhancing driver convenience by suppressing cancellation of automated drive functions (see Ishikawa et al. [0006-0008]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0053755A1 (Takagi) in view of Publication US2016/0327947A1 (Ishikawa et al.), further in view of Published Application US2017/0322040A1 (Stephens et al.).

Regarding Claim 3, Takagi discloses the determination of accuracy information (see Claim 1 the blended occupancy probability) and further discloses the output device including a map database (see [0034]) and wherein the output unit outputs information for moving body trajectory (see [0091] collision avoidance functions).

Takagi does not explicitly recite the output device according to claim 1, wherein the output unit searches for a route to a destination based on the accuracy information and outputs information relating to the searched route as the control information.

Stephens et al. teaches a device for using road marking accuracy information (see [0035] a vehicle stores lane marking information such as quality or how detectable the markings are),
wherein the output unit (see [0027, 0075]) searches for a route to a destination based on the accuracy information (see Figure 7, and Claim 10, identifying driving routes and Claim 14, using data of whether lane markings are detectable) and outputs information relating to the searched route as the control information (see [0050] step 708 output of the route as a notification for a control system or driver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Takagi to additionally use accuracy information for route searching function, as is taught by Stephens et al., with the motivation of enhancing the robustness of the system and increasing reliability of automated driving features (see Stephens et al. [0014]).

Regarding Claim 4, Takagi discloses the determination of collation accuracy information (see Claim 1 the blended occupancy probability) and further discloses the output device including a map database (see [0034]) and wherein the output unit outputs information for moving body trajectory (see [0091] collision avoidance functions).

Takagi does not explicitly recite the output device according to claim 3, wherein the output unit outputs the control information for displaying, on a display unit as a recommended route, information relating to a route on which the collation is performed with an accuracy equal to or larger than the predetermined value.

However Stephens et al. teaches the device as recited above,
(see [0050] route output in step 708 as a notification of the selected route with the lowest cost from step 706, wherein [0023] the notifications may be displayed), information relating to a route on which the accuracy is equal to or larger than the predetermined value (see Claim 14, the route is chosen with the lowest cost such that the route has the highest percentage of roadway with lane markings detectable, i.e. a route having portions for which the accuracy is larger than threshold for detection).
The motivation to combine Takagi and Stephens et al. was provided in the rejection of Claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0053755A1 (Takagi) in view of Publication US2016/0327947A1 (Ishikawa et al.), further in view of Published Application US2018/0267172A1 (Oh et al.).
Regarding Claim 6, Takagi further discloses wherein the output unit identifies the high accuracy road marking based on the accuracy information (see Claim 12, selecting a cell and corresponding obstacle wherein the blended occupancy probability is larger than a predetermined threshold).

Takagi does not explicitly recite the output device according to claim 5, further comprising:
a detection unit configured to detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold; and
a second acquisition unit configured to acquire suitability information indicating a degree of suitability of each of the road marking(s) in a case that each of the road marking(s) is used as a reference 

However Oh et al. teaches a system in vehicle positioning (see e.g. Claim 1), including:
a detection unit (see [0121-0123]) configured to detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold (see Figure 2, longitudinal and lateral position information is received from multiple sources and [0058] in operations S27 – S29 weight is applied to a “small difference” between the predicted position. I.e. a small difference being an error in any direction that is large enough (beyond a threshold) to be considered a small error); and
a second acquisition unit (see [0121-0123]) configured to acquire suitability information indicating a degree of suitability of each of the landmark(s) in a case that each of the landmark(s) is used as a reference of position estimation in the direction detected by the detection unit (see [0036] the accurate map includes feature information (e.g. landmarks), and see Figure 5, [0075-0076] classifying of features lines of the environment in S105, described with reference Figure 8, wherein [0090] feature line ‘I’ has segments in area ‘L’ on which a lateral position error prediction value is reflected, and ‘N’ on which a longitudinal position error prediction value is reflected. In other words, each particular line is determined to be suitable or not for a particular direction of reference), wherein the output unit identifies the high accuracy landmark based on the suitability information (see [0090-0091] the landmark used for position correction (i.e. high accuracy landmark) is determined using the appropriate suitability and excluding other lines).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Takagi (using the landmarks of road markings) to additionally Oh et al., with the motivation of enhancing reliability and accuracy of the vehicle by providing for accurate position recognition even when GPS reception is poor (see Oh et al. [0125]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0053755A1 (Takagi) in view of Publication US2016/0327947A1 (Ishikawa et al.), further in view of Published Application US2018/0165960A1 (Seo et al.).
Regarding Claim 9, Takagi further discloses determining that the road marking that the accuracy of the collation is lower than the predetermined value exists within a detection range by the detection device (see Claim 12 the blended occupancy probability may be below a predetermined threshold for an obstacle which (Claim 1) may be a road marking which was detected by the laser radar (i.e. necessarily within a detection range)).

Takagi does not explicitly recite the output device according to claim 7, wherein the position estimation unit lowers a weight on the result of the collation to be used to estimate the position.

However Seo et al. teaches a system for estimating vehicle position (see e.g. Claim 1), wherein in a case wherein based on the accuracy of a detected landmark (see Claim 1, a mapping accuracy of a detected result of a landmark by a sensor),
the position estimation unit lowers a weight on the result of the collation to be used to estimate the position (see Claim 1, a weight to each “particle” corresponding to each object is given based on the accuracy, which is then used to estimate vehicle position, and see [0087] the weight corresponds to accuracy, i.e. a lower accuracy resulting in a lower weight).
 Takagi to further estimate position based using weight based on accuracy, as is taught by Seo et al., with the motivation of increasing the robustness of position detection and the utility of the system to handle complex environments such as parking lots (see Seo et al. [0006, 0008]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0053755A1 (Takagi) in view of Publication US2016/0327947A1 (Ishikawa et al.), further in view of Publication JP2012117944A (Kondo) (translation provided in IDS for citation purposes).

Regarding Claim 10, Takagi further discloses determining of a road marking that the accuracy of the collation according to the accuracy information is lower than the predetermined value (see Claim 12 it can be determined if blended occupancy probability is larger than a predetermined threshold or not).

Takagi does not explicitly recite the output device according to claim 1, wherein a road marking that the accuracy of the collation according to the accuracy information is lower than the predetermined value is a compartment line expressed by complex lines.

However Kondo teaches a device in vehicle navigation (see e.g. [0007]), 
wherein a road marking is a compartment line expressed by complex lines (see Figure 4 and [0046-0048] lines recognized may include a “zebra” pattern which compartmentalizes lanes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing that road markings in Takagi (therefore including those with accuracy information higher or lower than Kondo, with the motivation of increasing the robustness of the system to recognize a variety of road markings for performing lane guidance operations (see Kondo [0019]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150260530-A1 teaches subject matter including road marking detection using lidar and matching to map data (see e.g. [0013-0014]).
US-9719801-B1 teaches subject matter including determining differences between lane marker map position and measured position (see e.g. Claim 1).
US-20170356748-A1 teaches subject matter including route determination to avoid regions with poor road markings (see e.g. [0062-0064]).
US-20180022347-A1 teaches subject matter including detecting lane markings via lidar and determining confidence (see e.g. [0037, 0046]).
US-20180067494-A1 teaches subject matter including using lidar for road marking detection (see e.g. Figures 1, 3, 4, [0028])
US-20190351901-A1 teaches subject matter including determining new lane markings relative to stored data (see e.g. Figure 4).

	Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of 
Further explanation of the definition and scope of the terms “collate” and “collation” and “accuracy of the collation” is necessary to facilitate a complete understanding of the invention. The present use of the terms does not lead to an understanding of the scope of the functions in terms of the device’s handling and what data is output or generated as a result. See the rejections under 112(a) and 112(b) above for additional detail. The examiner therefore requests additional information regarding these features and their relevance to the claimed invention, which must be provided without introducing new matter to the application (see the interpretation in the claim rejections under 112(b) above for possible alternative language).
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619